Pine and Callahan, JJ.
(dissenting). We respectfully dissent. “[F]or purposes of determining the extent of [defendant’s] threshold duty of care, knowledge plays a role but inherency is the sine qua non [citations omitted]” (Morgan v State of New York, 90 NY2d 471, 484). Even assuming, arguendo, that defendant met its initial burden of establishing that plaintiff Lester Sykes, Jr., was aware of the risk of playing basketball near the drain, appreciated the nature of the risk, and voluntarily assumed the risk (see, Morgan v State of New York, supra, at 484), we conclude that plaintiffs raised a triable issue of fact whether “the conditions caused by the defendant's] negligence are ‘unique and created a dangerous condition over and above the usual dangers that are inherent in the sport’ ” of basketball (Morgan v State of New York, supra, at 485, quoting Owen v R.J.S. Safety Equip., 79 NY2d 967, 970; see generally, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Plaintiffs’ expert averred that he had observed hundreds of basketball courts and had *949never seen a drain similarly placed, and that “the installation and maintenance of such a drain on the basketball court represents a defective and unsafe condition”. Plaintiffs’ expert further averred that the design, installation and/or maintenance of the drain on the foul line is contrary to architectural and engineering design practices and standards. Thus, we would affirm the order denying defendant’s motion for summary judgment dismissing the complaint and allow the case to go to trial. (Appeal from Order of Supreme Court, Erie County, Rath, Jr., J. — Summary Judgment.) Present — Denman, P. J., Pine, Wisner, Hurlbutt and Callahan, JJ.